UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANTHONY ARMINION,                                            :
                                            Plaintiff,        :
                                                              :   21 Civ. 3033 (LGS)
                            -against-                         :
                                                              :         ORDER
 W.B. MASON CO., INC., et al.                                 :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for June 3, 2021, at

10:50 a.m.;

        WHEREAS, Plaintiff has not filed any evidence of service on Defendants, and

Defendants’ counsel have not filed appearances;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the June 3, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. To the extent any party’s counsel seeks to move for admission pro hac

vice, counsel shall file a motion in accordance with Local Rule 1.3. It is further

        ORDERED that Plaintiff shall file documentation reflecting the status of service of the

Complaint on Defendants by June 1, 2021. It is further

        ORDERED that Plaintiff shall serve a copy of this Order on Defendants by electronic

means no later than June 1, 2021, at noon. Plaintiff shall file a certificate of service of this
Order by June 2, 2021, at noon. It is further

       ORDERED that if Defendants seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2.

       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: May 28, 2021
       New York, New York




                                                 2
